DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on 05 April, 2021 and Applicant Amendment and Arguments filed on 22 March, 2021.
Claims 1-4 and 6-20 are pending for examination. Claim 5 was cancelled. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April, 2021 has been entered.


Claim objections
Claim 15 is objected to because of the following informalities:
In claim15, it recites “a the core”. It should be amended as “the first core”.
Appropriate correction is required.


Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise means for measuring”, “means for selecting”, and “means for setting” in claims 17-18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure can be found in paragraph [00105] that discloses “These computer readable program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 15 and 20 (line# refers to claim 1):
Lines 11-12, “the external” lacks antecedence basis. It is not clearly indicated what is meant by “external” (i.e., different independent processing core?). 

As per claims 3, 8-12, 14 and 19 (line# refers to claim 3):
In lines 1-2, the claim 3 recites the phrase “the cores”. However, prior to this phrase, the claim 1, line 2 recites “a plurality of independent processing cores”. Thus, it is unclear whether the second recitation of “the cores” is the same or different from the first recitation of “a plurality of independent processing cores”.

As per claims 8 and 9 (line# refers to claim 8):
In line 3, the claim recites the phrase “one of the unit”. However, prior to this phrase, the claim 8, line 2 recites “a plurality of thermally separated units”. Thus, it is unclear whether the second recitation of “one of the unit” is the same or different from the first recitation of “a plurality of thermally separated units”.

As per claim 15:
In line 6, the claim recites the phrase “at least one of the one or more processors”. However, prior to this phrase at line 3, the claim recites “one or more computer processors”. Thus, it is unclear whether the second recitation of “at least one of the one or more processors” is the same or different from the first recitation of “one or more computer processors”.

As per claim 17:
In lines 2-3, the claim recites the phrase “the plurality of cores”. However, prior to this phrase, the claim 15, line 2 recites “plurality of independent processing cores”. Thus, it is unclear whether the second recitation of “the plurality of cores” is the same or different from the first recitation of “plurality of independent processing cores”.

As per claim 18:
In line 1, the claim recites the phrase “at least part of the processors”. However, prior to this phrase, the claim 15, line 3 recites “one or more computer processors”. Thus, it is unclear whether the second recitation of “at least part of the processors” is the same or different from the first recitation of “one or more computer processors”.

As per claims 2, 4, 6-7, 13 and 16:
They are computer-implemented method and computer system claims that depend on claims 1 and 15 respectively above. Therefore, they have same deficiencies as claims 1 and 15 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. 2018/0088638 A1) in view of Therien et al. (US Pub. 2019/0065242 A1), and further in view of Wenisch et al. (US. Pub. 2014/0317389 A1), Ghiasi et al. (US Pub. 2006/0253715 A1) and Wieschhoff et al. (US Patent 4,792,766).
Nguyen, Wenisch, Ghiasi and Wieschhoff were cited in the previous Office Action.

As per claim 1, Nguyen teaches the invention substantially as claimed including A computer-implemented method for processing a thread of execution on a plurality of independent processing cores (Nguyen, Fig.5, 502 cores; [0008] lines 2-3, threads to be migrated from active cores to inactive cores within a multi-core processor), the method comprising: 
assigning to each of at least part of the plurality of independent processing cores a run state, the run state being selected from a group of run states, the group of run states comprising at least an active state and a cooling state (Nguyen, [0010] lines 4-5, The number n of available active cores may be set during initial system configuration; [0013] lines 4-12, assigning the core identifier to an idle core. For example, each core of the processor may have a register that stores its core ID. Block 102 may include writing the core ID of the active core to the ID register of the idle (as cooling state) core that will be replacing the active core…activating the previously idle core or instructing the PCU to activate the previously idle core [Examiner noted: assigning the cores with run state and this is selected from a group of run state (active or idle states )], the active state comprising, for a given core of the plurality of independent processing cores, an operational parameter of the given core being set such that temperature of the given core under workload is expected to exceed the threshold temperature of the given core (Nguyen,  [0011] line 1, threads running on an active core; [0024] lines 2-5, determining if any of the active cores meet a threshold temperature condition. For example, block 203 may include detecting that an active core has a temperature that exceeds a threshold temperature), the cooling state comprising, for the given core, the operational parameter of the given core being set such that the temperature of the given core stays below the threshold temperature of the given core (Nguyen, [0016] lines 2-5, the idle core can be selected…has a temperature less than a selection threshold temperature); 
setting a first core of the plurality of independent processing cores to the active state (Nguyen, [0010] lines 4-5, The number n of available active cores may be set during initial system configuration (as including first one of the cores)); 
processing the thread on the first core in the active state (Nguyen, [0011] line 1, threads running on an active core; [0042] line 2, thread of the core 502A); 
monitoring the processing of the thread on the first core for fulfilment of an interrupt condition (Nguyen, Fig. 2, 202 Monitor temperature data; [0031] lines 3-7, monitor a first core. For example the instructions 402 may be executable by a controller to monitor the temperature of the cores as described with respect to block 202 of FIG. 2… monitor an activity period of the first core; [0024] lines 4-5, detecting that an active core has a temperature that exceeds a threshold temperature); and 
in response to the interrupt condition being fulfilled (Nguyen, Fig. 2, 203 condition met? YES): 
setting a second core of the plurality of independent processing cores to the active state (Nguyen, [0014] lines 3-5, the idle core may be selected based on temperature of the idle core. For example, the coolest core within the set of idle cores could be selected; [0018] lines 2-4, waiting for the active core and the idle core to synchronize. During block 103 both cores are active with the same core ID); 
halting the processing of the thread on the first core (Nguyen, [0035] lines 2-5, place the first core into an inactive state. For example, the instructions 406 may be executable to place the core into a C6 power state after the cores are synchronized; also see [0011] line 1, threads running on an active core are ; 
transferring the processing of the thread to the second core (Nguyen, Fig. 2, 204; [0011] lines 1-3, threads running on an active core are moved to a previously idle core. The previously idle core then becomes the new active core);
continuing the processing of the thread on the second core in the active state (Nguyen, [0018] lines 10-12, both cores will eventually synchronize their states and will be executing the same instructions; [0019] lines 6-8, the previously idle core is now the only core operating with the active core ID and is executing the corresponding threads (as continuing the processing)), and 
setting the first core to the cooling state (Nguyen, Fig. 104, Inactive active core; [0019] lines 2-6, placing the active core into an inactive state (as cooling state). For example, block 104 may include placing the core into a C6 inactivation state. Block 104 may include placing the active core into the set of idle cores to be used for subsequent core migrations).

Nguyen fails to specifically teach the wherein the halting the first core comprises ceasing to continue processing a next instruction, while at least all non- exclusive information remains accessible from the external.

However, Therien teaches wherein the halting the first core comprises ceasing to continue processing a next instruction, while at least all non- exclusive information remains accessible from the external (Therien, [0014] lines 2-3, Migrations can be used to move hardware threads (also known as hyperthreads) to more optimal cores, lines 12-14, Migrations of hardware threads can be used for thermal management (e.g., thermal design power (TDP)); [0009] lines 8-13, The power control unit can request that the first core and the second core transition to a low-power state (e.g., a sleep state, a C6 power state, etc.). The first core can transfer its software context and/or identity (also known as its state) to a first core context storage (e.g., a C6 storage), halt and quiesce; [0012] lines 4-5, A C1 state (also known as a halt state) is when a clock of a core is stopped (gating the clock signal); [0033] lines 11-12, threads (e.g., halts and reschedules the threads on another core; [0087] lines 12-14, entering the first core into a sleep state in which the first core is quiesced and halted; [0036] lines 6-17, In box 402, the PCU determines to migrate a thread from the first processing core to the second processing core. In box 404, the PCU transmits a sleep transition message to the first processing core and the second processing core…The low-power state causes the first processing core to save its first core state as the first context in the first processor context storage…In box 406, the PCU copies (as external, see Fig.1, PCU 124) the first context (as non-exclusive information) from the first processor context storage; [Examiner noted: the first core and the thread is halted, therefore, ceasing to continue processing a next instruction. In addition, the PCU (as external) is copying the first processor context (as access non-exclusive information) in the first processor context storage while halting the first core in order to perform thread migration. (Also see specs [0034] In halted state, the first core ceases to continue processing the next instruction, while at least all non-exclusive information (at least part This allows for transferring the thread to the second core, which may mirror the state of the first core before the processing can be continued on the second core)].

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Nguyen with Therien because Therien’s teaching of halting the thread of the core while allowing the PCU (as external) to access and copy the processor context for migrating the thread to another core would have provided Nguyen’s system with the advantage and capability to preventing any potential system errors during the thread migration which improving system performance and efficiency.

Nguyen and Therien fail to specifically teach the temperature is power dissipation, the threshold temperature is a local maximum thermal power, and when assigning to each of at least part of the cores a run state, it assigning a local maximum thermal power. In addition, Nguyen and Therien fail to specifically teach wherein the given core in the cooling state includes setting the clock frequency to the lowest value of its nominal range for the given core and the voltage to half of its nominal value for the give core.

However, Wenisch teaches the temperature is power dissipation, the threshold temperature is a local maximum thermal power, and when assigning to each of at a local maximum thermal power (Wenisch, Fig. 4, 12 cores; [0006] lines 9-10, The package has an associated thermal design power (TDP); [0014] lines 11-14, TDP is the maximum amount of power that is expected to be heat removed from a processing device package via its thermal interface, lines 17-19, for an IC package having sixty-four cores each consuming 2 Watts maximum when operating and an overall device TDP of 8 Watts (2 Watts as power dissipation of the core); also see [0019] lines 23-27, each of the sixty-four cores 12 may be a separate chip 14 and electrically and thermally connected together in a single thermal package 10, or each separately packaged and electrically connected together via external leads; also see [0035] lines 19- 22, Selection of which cores to use may be done using available information including current operating parameters, thermal conditions and/or historical information such as prior utilization of one core versus another; [0047] lines 2-3, thread migration to the one or more cores [Examine noted: each package associated with TDP, and each cores are separately packaged, and therefore they have different TDP (as local maximum thermal power)]).
wherein the given core in the cooling state includes setting the clock frequency to the reduced value of its nominal range for the given core and the voltage to reduced value of its nominal value for the give core (Wenisch, [0038] lines 20-23, lowering the frequency and voltage results in a more energy efficient operating point, so the thermal capacitance consumed per unit of work is lower; [0040] lines 9-16, monitors and determines when a thermal condition of the system reaches a certain threshold (e.g., 50% of the thermal capacity of the system is consumed), and a lower level).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Nguyen and Therien with Wenisch because Wenisch’s teaching of using TDP and maximum power of each cores for managing the thermal conditions for different processor cores would have provided Nguyen and Therien’s system with the advantage and capability to allow the system to migrate the thread based on the corresponding TDP of cores (maximum amount of power that is expected to be heat removed from each cores) which improving the system heat dissipation and preventing potential system failure.

	Nguyen, Therien and Wenisch fail to specifically teach when setting the clock frequency and the voltage, it is setting the clock frequency to the lowest value of its nominal range and the voltage to half value of its nominal value.

	However, Ghiasi teaches setting the clock frequency and the voltage, it is setting the clock frequency to the lowest value of its nominal range and the voltage to lowest value of its nominal value (Ghiasi, [0010] lines 1-5, The present invention recognizes the disadvantages of the prior art and contributes to solving the power and thermal problems of large-scale and dense server systems by providing a way to manage certain processor implementation characteristics that directly affect power and heat; [0056] lines 3-7, To avoid this problem, scheduler 750 needs input from the frequency and voltage to their minimum values).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Nguyen, Therien and Wenisch with Ghiasi because Ghiasi’s teaching of setting the clock frequency and voltage level to its lowest value for solving the power and thermal problems would have provided Nguyen, Therien and Wenisch’s system with the advantage and capability to allow the system to dissipate the heat faster which improving the system thermal management.

	Nguyen, Therien, Wenisch and Ghiasi fail to specifically teach when setting the voltage, it is setting the voltage to half value of its nominal value.

	However, Wieschhoff teaches when setting the voltage, it is setting the voltage to half value of its nominal value (Wieschhoff, Abstract, lines 4-12, the temperature of a heat sink (HS) is being sensed by a temperature sensor (14), and, if a predetermined level is exceeded as determined, for example, by a threshold circuit (15)…will operate at only half voltage and hence 1/4 power, to thereby permit cooling of components).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Nguyen, 

As per claim 2, Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff teach the invention according to claim 1 above. Nguyen further teaches the interrupt condition being based on one or more of: a timer value (Nguyen, [0025] lines 1-3, time that an active core has spent in the active state may trigger a core migration; [0026] lines 4-5, length of time each core is allowed to be active before rotating); a core-specific temperature figure (Nguyen, [0024] lines 2-3, determining if any of the active cores meet a threshold temperature condition). In addition, Wenisch teaches a core-specific power figure (Wenisch, [0014] lines 11-14, TDP is the maximum amount of power that is expected to be heat removed from a processing device package via its thermal interface, lines 17-19, for an IC package having sixty-four cores each consuming 2 Watts maximum when operating and an overall device TDP of 8 Watts (2 Watts as power figure of the core)).

As per claim 10, Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff teach the invention according to claim 1 above. Nguyen further teaches the cooling state further comprising, for a given core, preventing the core from processing (Nguyen, [0011] line 1, threads running on an active core; [0035] lines 2-7, executable to place the first an inactive state. For example, the instructions 406 may be executable to place the core into a C6 power state after the cores are synchronized. The instructions 406 may be further executable to place the first core into the set of idle cores after placing the first core into the inactive state (the first core has been placed into inactive and idle, and therefore preventing from processing)).

As per claim 13, Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff teach the invention according to claim 1 above. Nguyen further teaches keeping all cores of the plurality of independent processing cores in the cooling state which are not appointed the first core or the second core (Nguyen, [0011] line 1, threads running on an active core; [0019] lines 2-8, placing the active core into an inactive state. For example, block 104 may include placing the core into a C6 inactivation state. Block 104 may include placing the active core into the set of idle cores to be used for subsequent core migrations. After block 104, the previously idle core is now the only core operating with the active core ID and is executing the corresponding threads; [0035] lines 2-5, place the first core into an inactive state. For example, the instructions 406 may be executable to place the core into a C6 power state after the cores are synchronized [Examiner noted: only active core is executing the thread, and other cores beside active cores are in the inactive state (idle cores)]).

As per claim 15, it is a computer system claim of claim 1 above. Therefore it is rejected for the same reason as claim 1 above. In addition, Nguyen further teaches one or more computer processors (Nguyen, Fig. 5, 501 processor multi-core processor); one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors (Nguyen, [0030] lines 1-5, an example non-transitory computer readable medium 401 storing instructions 402-403. For example, the instructions may be firmware instructions stored on one or more system agents performing core migration; [0038] lines 2-3, the controller 504 may be an element of the processor 501; [0039] lines 1-2, The controller 504 may execute firmware to perform process or thread migration on the cores).

As per claim 16, Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff teach the invention according to claim 15 above. Nguyen further teaches instructions to measure a physical status of the first core (Nguyen, Fig. 2, 202 Monitor temperature data; [0031] lines 3-7, monitor a first core. For example the instructions 402 may be executable by a controller to monitor the temperature of the cores as described with respect to block 202 of FIG. 2… monitor an activity period of the first core); 
instructions to monitor the processing of the thread on the first core for fulfilment of the interrupt condition being adapted for receiving from the measuring the physical status of the first core a physical status information descriptive of the physical status of the first core (Nguyen, [0014] lines 8-9, each core may have one or more temperature sensors; [0024] lines 4-5, detecting that an active core has a temperature that exceeds a threshold temperature; [0040] lines 1-4, the controller 504 receives temperature data from each of the plurality of temperature sensors 503 and uses the data to generate a temperature profile of the cores 50); and 
instructions to determine the fulfilment of the interrupt condition based on the physical status information received (Nguyen, Fig.2 203 condition met? Yes; [0041] lines 1-2, The controller 504 uses the temperature profile to identify an active core 502A for migration; [0042] lines 1-2, The controller 504 identifies an idle core 502B for migrating the process or thread of the core 502A; also see [0031] lines 3-7, monitor a first core. For example the instructions 402 may be executable by a controller to monitor the temperature of the cores as described with respect to block 202 of FIG. 2… monitor an activity period of the first core).

As per claim 17, Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff teach the invention according to claim 15 above. Nguyen further teaches measuring a physical status of a candidate core from the plurality of cores (Nguyen, [0014] lines 8-9, each core may have one or more temperature sensors; [0040] lines 1-4, the controller 504 receives temperature data from each of the plurality of temperature sensors 503 and uses the data to generate a temperature profile of the cores 50), and 
means for selecting the second core from the DE820150383US01Page 40 of 43plurality of cores, the means for selecting the second core being adapted for receiving from the means for measuring the physical status of the candidate core a physical status information descriptive of the physical status of the candidate core, and for selecting the candidate core as the second core based on the physical status information received (Nguyen, [0014] lines 2-7, selecting the idle core from a set of idle cores. For example, the idle core may be selected based on temperature of the idle core (as physical status). For example, the coolest core within the set of idle cores could be received from temperature sensors within the processor).

As per claim 20, it is a computer program product claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Nguyen further teaches one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (Nguyen, [0030] lines 1-5, an example non-transitory computer readable medium 401 storing instructions 402-403. For example, the instructions may be firmware instructions stored on one or more system agents performing core migration);

Claims 3-4, 6-8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff, as applied to claims 1 and 17 above, and further in view of Liu (US Patent. 5,016,168).
Liu was cited in the previous Office Action.

As per claim 3, Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff teach the invention according to claim 1 above. Nguyen further teaches at least part of the cores further comprising a core-specific cache (Nguyen, [0012] lines 3-6, the processor to store the active core's current state information, such as its architectural state and its private cache contents to memory, a shared cache, such as the lowest level cache (LLC)), the group of run states further comprising a warmup state, the warmup state comprising, for a given core, caching a shared copy of cache contents from the core-specific cache of the first core in the core-specific cache of the given core (Nguyen, [0018] lines 2-12, waiting for the active core and the idle core to synchronize (as warmup state). During block 103 both cores are active with the same core ID… both cores are mapped to the same state information and LLC cache contents creating in block 101. Additionally, both cores are issued the same instructions by the processor. Accordingly, both cores will eventually synchronize their states and will be executing the same instructions (as idle core (given core) caching a shared copy of cache contents from first core due to synchronization (warmup state)); 
the method further comprising: monitoring the processing of the thread on the first core for fulfilment of a warmup condition (Nguyen, Fig. 3, 302 monitor active state time; 303 condition met Yes perform migration; [0025] lines 1-3, an active core has spent in the active state may trigger a core migration; [0043] lines 6-9, the controller may trigger core synchronization by issuing a save state command to the active core); and in case the warmup condition is fulfilled, setting the second core to the warmup state (Nguyen, [0018] lines 2-16, waiting for the active core and the idle core to synchronize. During block 103 both cores are active with the same core ID. For example, they may be operated in a master-slave relationship with the originally active core as the master and the originally idle core as the slave. With the same core ID, both cores are mapped to the same state information and LLC cache contents creating in block 101. Additionally, both cores are issued the same instructions by the processor. Accordingly, both cores will eventually synchronize their states and will be executing the same instructions. For example, block 103 may comprise waiting for both cores to have the same program counter (PC). For example, the processor may signal the agent n sync [Examiner noted: the synchronization process as the warmup state, and setting second core to be synchronized with first core]).

Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff fail to specifically teach cache contents is a non-exclusive cache line and withdrawing the shared copy from the core-specific cache of the given core in case the first core requires the non-exclusive cache line to be exclusive.

However, Liu teaches cache contents is a non-exclusive cache line and withdrawing the shared copy from the core-specific cache of the given core in case the first core requires the non-exclusive cache line to be exclusive (Liu, abstract, lines 1-4, storing into a non-EX cache line in a multiprocessor system. Upon a store into a non-EX line the instruction execution and the processing of subsequent instructions will continue; Col 3, lines 21-35, a cache line may have any one of the three states INV, RO or EX…EX guarantees that no other cache can have a copy of the line for access. A typical implementation of this multiprocessor cache scheme is as follows …When, however, a store is requested on a line, the system should guarantee the EX state to the line before the line can be stored into. This granting of the EX state may involve XI actions to invalidate copies of the line from other caches (as withdrawing the shared copy since it requires non-exclusive cache line to be exclusive)).



As per claim 4, Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu teach the invention according to claim 3 above. Nguyen further teaches the warmup condition being based on one or more of: a timer value (Nguyen, [0025] lines 1-3, time that an active core has spent in the active state may trigger a core migration; [0026] lines 4-5, length of time each core is allowed to be active before rotating [Examiner noted: perform the synchronization process for first and second core based on the length of time]); a core-specific temperature figure (Nguyen, [0024] lines 2-3, determining if any of the active cores meet a threshold temperature condition). In addition, Wenisch teaches a core-specific power figure (Wenisch, [0014] lines 11-14, TDP is the maximum amount of power that is expected to be heat removed from a processing device package via its thermal interface, lines 17-19, for an IC package having sixty-four cores each consuming 2 Watts maximum when operating and an overall device TDP of 8 Watts (2 Watts as power figure of the core)).

As per claim 6, Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu teach the invention according to claim 3 above. Nguyen further teaches selecting the second core based on one or more of: a counting pattern (Nguyen, [0017] lines 1-2, the idle core can be selected based on a predetermined pattern or policy; [0021] lines 6-7, the policies for selecting idle cores, thresholds, core layout information, and other operational parameters); a core-specific temperature figure (Nguyen, [0014] lines 2-5, selecting the idle core from a set of idle cores. For example, the idle core may be selected based on temperature of the idle core. For example, the coolest core within the set of idle cores could be selected), a core-specific performance figure; a local cooling power figure; the run state; and a timer value (Nguyen, [0014] lines 2-5, selecting the idle core from a set of idle cores).

As per claim 7, Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu teach the invention according to claim 6 above. Nguyen further teaches the counting pattern being based on a rule providing the second core at a non-nearest neighbor position (Nguyen, [0015] lines 7-9, For example, layout information may be used to determine the idle core that is farthest from the active core (as non-nearest neighbor position). This idle core may then be selected as the replacement core. [0021] lines 6-7, the policies for selecting idle cores, thresholds, core layout information, and other operational parameters).

As per claim 8, Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu teach the invention according to claim 3 above. Wenisch further teaches the cores being incorporated with a plurality of thermally separated units (Wenisch, [0014] lines 11-14, TDP is the maximum amount of power that is expected to be heat removed from a processing device package via its thermal interface; [0019] lines 23-27, each of the sixty-four cores 12 may be a separate chip 14 and electrically and thermally connected together in a single thermal package 10, or each separately packaged and electrically connected together via external leads); the selection being based on a unit-switching rule providing the second core in one of the units which differs from the unit incorporating the first core (Wenisch, [0035] lines 19-27, Selection of which cores to use may be done using available information including current operating parameters, thermal conditions and/or historical information such as prior utilization of one core versus another. Operational parameters for this might include, for example, temperature differences between cores or different sections of the die, such that cores in a lower temperature region of the IC package might be selected and activated before cores in a higher temperature part (as unit-switching rule for selecting the second core form another chip (separate packaged) based on its temperature)).

As per claim 11, Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu teach the invention according to claim 3 above. Nguyen further teaches receiving core-specific status information for at least part of the cores, the interrupt condition, the warmup condition, the selection of the second core being based on the received core-specific status information (Nguyen, [0014] lines 8-9, each core may have one or more temperature sensors; [0040] lines 1-4, the controller 504 receives temperature data from each of the plurality of temperature sensors 503 and uses the monitor a first core. For example the instructions 402 may be executable by a controller to monitor the temperature of the cores as described with respect to block 202 of FIG. 2… monitor an activity period of the first core; [0024] lines 4-5, detecting that an active core has a temperature that exceeds a threshold temperature; [0014] lines 2-5, selecting the idle core from a set of idle cores. For example, the idle core may be selected based on temperature of the idle core. For example, the coolest core within the set of idle cores could be selected; [0025] lines 1-3, an active core has spent in the active state may trigger a core migration; [0043] lines 6-9, the controller may trigger core synchronization by issuing a save state command to the active core). In addition, Wenisch teaches the unit-switching rule being based on the received core-specific status information (Wenisch, [0035] lines 19-27, Selection of which cores to use may be done using available information including current operating parameters, thermal conditions and/or historical information such as prior utilization of one core versus another. Operational parameters for this might include, for example, temperature differences between cores or different sections of the die, such that cores in a lower temperature region of the IC package might be selected and activated before cores in a higher temperature part).

As per claim 18, it is a computer system claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu, as applied to claim 8 above, and further in view of Therien et al. (US Pub. 2017/0177407 A1; hereafter Therien ‘407’).
Therien ‘407’ was cited in the previous Office Action.

As per claim 9, Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu teach the invention according to claim 8 above. Wenisch further teaches the unit-switching rule being based on: a timer value (Wenisch, [0014] lines 6-8, power consumption levels that are not sustainable over longer periods of time due to thermal); a temperature figure of one of the units; and a figure of heat energy generated in one of the units (Wenisch, [0035] lines 14-16, identification may be used in conjunction with other information such as the determined available thermal capacity (as heat energy generated), lines 19-22, Selection of which cores to use may be done using available information including current operating parameters, thermal conditions (as temperature figure) and/or historical information such as prior utilization of one core versus another). In addition, Nguyen teaches the first core having finished processing the thread in the active state (Nguyen, Fig. 2, 202, 203 No, back to 202; [0011] line 1, threads running on an active core [Examiner noted: it the condition is not meet, the first core will finish the thread processing during its active state, therefore no need for unit-switching rule (transferring thread)]).

Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu fail to specifically teach a number of the cores in the same unit as the first core.

However, Therien ‘407’ teaches a number of the cores in the same unit as the first core (Therien ‘407’, Fig. 1, 101 processor core, 102-1 to N, processor cores; [0016] lines 2-7, the core region 120 includes multiple processing cores 102, but disclosed functionality may be applicable to single core processors in a multi-processor system).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu with Therien ‘407’ because Therien ‘407’’s teaching of the processing core comprising the number of different cores would have provided Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu’s system with the advantage and capability to allow the system to executing the thread by number of cores which improving the system performance. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu, as applied to claim 3 above, and further in view of Wang et al. (US Pub. 2019/0050032 A1).
Wang was cited in the previous Office Action.

As per claim 12, Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu teach the invention according to claim 3 above. Nguyen further teaches core-specific status information for at least part of the cores, the interrupt condition, the warmup condition, the selection of the second core being based on the core-specific status information (Nguyen, [0014] lines 8-9, each core may have one or more temperature sensors; [0040] lines 1-4, the controller 504 receives temperature data from each of the plurality of temperature sensors 503 and uses the data to generate a temperature profile of the cores 502; [0041] lines 1-2, The controller 504 uses the temperature profile to identify an active core 502A for migration; [0042] lines 1-2, The controller 504 identifies an idle core 502B for migrating the process or thread of the core 502A; also see [0031] lines 3-7, monitor a first core. For example the instructions 402 may be executable by a controller to monitor the temperature of the cores as described with respect to block 202 of FIG. 2… monitor an activity period of the first core; [0024] lines 4-5, detecting that an active core has a temperature that exceeds a threshold temperature; [0014] lines 2-5, selecting the idle core from a set of idle cores. For example, the idle core may be selected based on temperature of the idle core. For example, the coolest core within the set of idle cores could be selected; [0025] lines 1-3, an active core has spent in the active state may trigger a core migration; [0043] lines 6-9, the controller may trigger core synchronization by issuing a save state command to the active core). In addition, Wenisch teaches the unit-switching rule being based on the core-specific status information (Wenisch, [0035] lines 19-27, Selection of which cores to use may be done using available information including current operating 

Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu fail to specifically teach the core-specific status information is predicated/predicting.

However, Wang teaches the core-specific status information is predicated/predicting (Wang, [0017] lines 3-10, The temperature control system 10 generally monitors and collects data measured by the sensing device(s) 28. The temperature control system 10 processes the data to predict a temperature of the processor 18 and/or a rate of change of temperature associated with the processor 18. The temperature control system 10 controls the temperature of the processor 18 based on the predicted temperature and/or rate of change of temperature; [0023] lines 1-4, the predictor module 34 computes a temperature of the processors 18 and computes rate of change of the temperature (e.g., how quickly the temperature changes)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Nguyen, Therien, Wenisch, Ghiasi, Wieschhoff and Liu with Wang because Wang’s teaching of predicating the rate of change of the temperature associated with processor and . 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff, as applied to claim 1 above, and further in view of Branover et al. (US Pub. 2013/0246820 A1).
Branover was cited in the previous Office Action.

As per claim 14, Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff teach the invention according to claim 1 above. Nguyen teaches wherein a given core, after processing the thread in the active state, placing in the cooling state (Nguyen, [0011] line 1, threads running on an active core; [0019] lines 2-8, placing the active core into an inactive state. For example, block 104 may include placing the core into a C6 inactivation state. Block 104 may include placing the active core into the set of idle cores to be used for subsequent core migrations. After block 104, the previously idle core is now the only core operating with the active core ID and is executing the corresponding threads).

Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff fail to specifically teach when in the cooling state, it remains in the cooling state until a restore condition is fulfilled, the restore condition being based on one or more of: a timer value; a core-specific temperature figure; and a number of the cores having finished processing the thread.

However, Branover teaches when in the cooling state, it remains in the cooling state until a restore condition is fulfilled, the restore condition being based on one or more of: a timer value; a core-specific temperature figure; and a number of the cores having finished processing the thread (Branover, [0057] lines 11-15, the clock frequency of the reporting processor core 11 may be limited to this operating point at least until its corresponding reported temperature falls below the first threshold (as core-specific temperature figure), and may remain there for an additional amount of time to allow for additional cooling).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff with Branover because Branover’s teaching of keeping the core in the cooling state until the temperature falls below the threshold level would have provided Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff’s system with the advantage and capability to ensure the temperature of the inactive core is below the temperature threshold level which improving the system heat dissipation.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff, as applied to claim 15 above, and further in view of Therien et al. (US Pub. 2017/0177407 A1; hereafter Therien ‘407’ ).
Therien ‘407’ was cited in the previous Office Action.

As per claim 19, Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff teach the invention according to claim 15 above. Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff fail to specifically teach the cores having an identical microarchitecture.

However, Therien ‘407’ teaches the cores having an identical microarchitecture (Therien, [0064] lines 2-4, the first and second processing cores share a homogenous micro-architecture but have heterogeneous physical design).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff with Therien ‘407’ because Therien ‘407’’s teaching of the cores sharing a micro-architecture would have provided Nguyen, Therien, Wenisch, Ghiasi and Wieschhoff’s system with the advantage and capability to allow the system to easily to determine the TDP (maximum amount of power that is expected to be heat removed from each cores) for each core which improving the system heat dissipation.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Z.X./Examiner, Art Unit 2195                                                                                                                                                                                                        
/BRADLEY A TEETS/Primary Examiner, Art Unit 2195